         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  EARNEST BARNARD CLAYTON,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 617-149

                  DAVIDSON, et al.,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated August 26, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's Complaint, as amended, is dismissed

                     without prejudice for failure to follow this Court's Orders and failure to prosecute; furthermore,

                     Plaintiff is denied in forma pauperis status on appeal. This case stands closed.




            08/26/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
